Claim Status
Claims 1-8 and 10-20, 22 and 23 are pending.
Claims 1, 2, 5, 12, and 20 were amended.  Claims 22 and 23 are added.  Claims 1 and 20 are amended by Examiner’s amendment.
Claims 9 and 21 was previously cancelled. Withdrawn claims 13-19 are hereby cancelled by Examiner’s Amendment. 

Response to Arguments
Applicant’s arguments, filed May 7, 2021, with respect to the Section 103 rejection have been fully considered and are persuasive.  As such, the Section 103 rejection has been withdrawn. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. As discussed claim 1 is amended to add an “and” to clarify that both the first and second subsets are identified.  Claim 20 is amended in keeping with claim 1 to correct the typographical errors and omissions to avoid possible Section 112 issues. Previously withdrawn claims are being cancelled. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
1. (Currently Amended) A non-transitory computer readable medium comprising instructions which, when executed by one or more hardware processors, causes performance of operations comprising: 
identifying a plurality of prior prospects of an educational institution;

using the trained machine learning model to identify: 
a first subset of the plurality of prospect attributes as relevant to success determination, the first subset of prospect attributes being associated with succeeding at the educational institution; and
a second subset of the plurality of prospect attributes as relevant to success determination, the second subset of prospect attributes being associated with not succeeding at the educational institution; 
identifying a first correlation value between (a) attributes of a current prospect and (b) the first subset of prospect attributes being associated with succeeding at the education institution; 
identifying a second correlation value between (b) the attributes of the current prospect and (b) the second subset of prospect attributes being associated with not succeeding at the educational institution; 
based on both the first correlation value and the second correlation value, determining a likelihood of the current prospect succeeding at the educational institution; and 
presenting a recommendation for the current prospect based on the likelihood of the current prospect succeeding at the educational institution.

20. (Currently Amended) A method comprising: 
identifying a plurality of prior prospects of an educational institution; 

using the trained machine learning model to identify: 
a first subset of the plurality of prospect attributes as relevant to success determination, the first subset of prospect attributes being associated with succeeding at shared by the prior prospects associated with increased revenue of the educational institution; and 
a second subset of the plurality of prospect attributes as relevant to success determination, the second subset of prospect attributes being associated with not succeeding at the educational institution; 
identifying a first correlation value between (a) attributes of a current prospect and (b) the first subset of prospect attributes being associated with succeeding at the education institution; 
identifying a second correlation value between (b) the attributes of the current prospect and (b) the second subset of prospect attributes being associated with not succeeding at the educational institution; 
based on both the first correlation value and the second correlation value, determining a likelihood of the current prospect succeeding at the educational institution; and
presenting a recommendation for prospects of the subset of the current prospect prospects based on the likelihood of success the current prospect succeeding at the educational institution; [[. and]] 
wherein the method is performed by at least one device including a hardware processor.



Withdrawn claims 13-19 are hereby cancelled by Examiner’s Amendment.
Authorization for this examiner’s amendment was given in an interview with Varun Shah, Reg. No. 62196, on November 18, 2021.

Allowable Subject Matter
Claims 1-8, 10-12, 20, 22, and 23 are allowed.
The following is an examiner’s statement of reasons for allowance. In the previous Office Action, the independent claims were rejected over U.S. Patent Application Publication No. 2006/0265258 to Powell et al. in view of U.S. Patent Application Publication No. 2015/0149379 to Dearmon.  Powell et al., the closest cited art, fails to teach or suggest:
using the trained machine learning model to identify: 
a first subset of the plurality of prospect attributes as relevant to success determination, the first subset of prospect attributes being associated with succeeding at the educational institution; and
a second subset of the plurality of prospect attributes as relevant to success determination, the second subset of prospect attributes being associated with not succeeding at the educational institution; 
identifying a first correlation value between (a) attributes of a current prospect and (b) the first subset of prospect attributes being associated with succeeding at the education institution; 
identifying a second correlation value between (b) the attributes of the current prospect and (b) the second subset of prospect attributes being associated with not succeeding at the educational institution; 
based on both the first correlation value and the second correlation value, determining a likelihood of the current prospect succeeding at the educational institution; and 
presenting a recommendation for the current prospect based on the likelihood of the current prospect succeeding at the educational institution.

While Powell et al. discusses correlations with students who succeeded and who did not succeed, Powell et al. fails to teach or suggest “based on both the first correlation value and the second correlation value, determining a likelihood of the current prospect succeeding at the 
It is hereby asserted by the Examiner that, in light of the above and in further deliberation over all of the evidence at hand, that the claims are allowable as the evidence at hand does not anticipate the claims and does not render obvious any further modification of the references to a person of ordinary skill in the art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua D Schneider whose telephone number is (571)270-7120.  The examiner can normally be reached on Monday - Friday, 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on (571)272-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.D.S./Examiner, Art Unit 3629                                                                                                                                                                                                        
/SANGEETA BAHL/Primary Examiner, Art Unit 3629